Citation Nr: 1812920	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  15-22 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a rating higher than 60 percent for loss of use of left hand, status post radial/carpal joint fusion with residual muscle atrophy of forearm.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Navy from July 1963 to July 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which continued a 60 percent rating for the Veteran's loss of use of his left hand.  The matter has otherwise been adjudicated by the RO in Seattle, Washington.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

In correspondence dated January 2018, the Veteran withdrew his claim for a rating higher than 60 percent for loss of use of left hand, status post radial/carpal joint fusion with residual muscle atrophy of forearm.


CONCLUSION OF LAW

The criteria are met for withdrawal of the appeal for the issue of a rating higher than 60 percent for loss of use of left hand, status post radial/carpal joint fusion with residual muscle atrophy of forearm.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.

Prior to the promulgation of a decision in this case, the Veteran submitted a January 2018 statement indicating his intent to withdraw his appeal from consideration by the Board.  Therefore, a "case or controversy" involving a pending adverse determination that the Veteran has taken exception to does not currently exist with respect to the above-listed issue.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994).  Accordingly, the Board does not have jurisdiction to review the appeal for this claim, and it is dismissed.


ORDER

The appeal for a rating higher than 60 percent for loss of use of left hand, status post radial/carpal joint fusion with residual muscle atrophy of forearm is dismissed.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


